Citation Nr: 1521715	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  04-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include residuals of a laceration.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970, January 1972 to February 1972, November 1972 to January 1974, and from July 1977 to January 1978.  The Veteran also had additional periods of active duty for training and/or inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of this appeal, jurisdiction over the case was transferred from the RO in New York, New York, to the RO in Winston-Salem, North Carolina.

When this case was most recently before the Board in September 2010, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veteran provided hearing testimony before a Decision Review Officer (DRO) in April 2014; a transcript of that proceeding has been associated with the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a sleep disorder has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required before the Veteran's claim is adjudicated.

At the outset, the Board notes that in December 2012 VA determined that the Social Security Administration (SSA) records for the Veteran were unavailable for review.  However, in the same month the SSA sent correspondence that records were sent via photocopy, and the AOJ later noted that records were received on December 21, 2012.  Review of the electronic record does not show these records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran asserted in correspondence to VA in October 2001 and his March 2004 formal appeal (VA Form 9) that he injured his left knee at two different service dates, namely in 1968/1969 and during an August 1977 fall down stairs.

Service treatment records (STRs) do not show injury to the left knee in 1968 or 1969.  

STRs do show injury to the left knee in December 1973, diagnosed as torn medial collateral ligament and mild chondromalacia.  However, this injury occurred during an "other than honorable" period of service from November 1972 to
January 1974.  Service connection is not payable for a disability that is shown to have been incurred during a period of other than honorable (OTH) service.  

STRs also show that in August 1977 the Veteran was seen for a cut to the left leg due to falling down stairs.

The Veteran submitted a private medical opinion in January 2009 in which a chiropractor, L.A.Y., D.C., stated that she saw the Veteran for bilateral knee pain in January 2009.  He reported injuring his left knee in service during basic training in December 1968 and again in 1969.  L.A.Y. stated that the Veteran had significant degenerative joint disease of the left knee, which was more likely than not the result of his in-service injuries to the left knee.

In response to the Board's September 2010 remand, a VA medical opinion was obtained in August 2011 that stated that there was no noted left knee injury in service.  The VA examiner further stateded that in reviewing the chart presented, there was no evidence of left knee injury or pain during the time of military service.

The Board finds that the January 2009 private opinion is inadequate for adjudication purposes as STRs do not show a left knee injury in 1968/1969.  As such, the Board finds the private statements to be of low probative value.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the probative value of an opinion may be reduced if based on an inaccurate factual predicate).

The Board finds that the August 2011 VA opinion is also inadequate for adjudication purposes as it is factually inaccurate.  As stated above, the Veteran had documented injury to the left knee in December 1973, diagnosed as torn medial collateral ligament and mild chondromalacia.  However, as this injury was during a period of OTH service, the Board finds that an addendum opinion should be obtained on remand that focuses on the August 1977 fall down the stairs as the Veteran contends that this was also a date in which he injured his left knee.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a complete copy of the Veteran's SSA records, to include any SSA decisions on the Veteran's claim for benefits.  A copy of any letter(s) sent to SSA, and any reply, to include all records obtained, should be included in the electronic claims file.

2.  Thereafter, access to the electronic claims file should be provided to the VA examiner who provided the August 2011 opinion.  The examiner should be requested to review the file and provide an addendum in which he or she responds in the affirmative or the negative to the following question: Is it at least as likely as not (a 50 percent or better probability) that any current left knee disability originated during active service, excluding the OTH service from November 1972 to January 1974, or is otherwise etiologically related to the August 1977 documented fall down stairs?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the August 2011 examiner is unavailable, the electronic claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  An examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

